            Case 9:19-cv-00028-DLC Document 13 Filed 04/24/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MONTANA
                              MISSOULA DIVISION


   STATE FARM FIRE & CASUALTY                     Case No. CV-19-028-M-DLC
   COMPANY,
                                                 DEFAULT JUDGMENT
                         Plaintiff,

      vs.

   LEWIS CROFT,

                         Defendant.



          Jury Verdict. This action came before the Court for a trial by jury. The issues
    have been tried and the jury has rendered its verdict.

    X     Decision by Court. This action came before the Court for bench trial, hearing, or
    determination on the record. A decision has been rendered.

           IT IS ORDERED AND ADJUDGED that default judgment is entered in favor of
    State Farm and against Defendant Lewis Croft on State Farm’s claim for declaratory
    relief as follows: State Farm has no duty to defend or indemnify Lewis Croft in the
    underlying case under the State Farm policy at issue.


Dated this 24th day of April, 2020. TYLER P. GILMAN, CLERK

                                      By: /s/ A.S. Goodwin
                                      A.S. Goodwin, Deputy Clerk
